Citation Nr: 1528627	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  05-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to substitution as claimant due to the death of the Veteran.

2.  Entitlement to accrued benefits.
	

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  He died in July 2010. The appellant is the Veteran's son and has a filed a claim for substitution  as claimant under 38 U.S.C.A. § 5121A, as well as for accrued benefits.  There is one other son filing for substitution, G.C.S., and both G.C.S. and the Veteran's daughter, S.L.D, have also filed for accrued benefits.  Their claims will be addressed in separate decisions.  Because payment of accrued benefits to one of the appellants in this case could impact the amount of any accrued benefits paid to the other appellants, such matters reflect a contested claim.  See 38 C.F.R. § 20.3(p) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for paranoid schizophrenia and assigned an initial, 100 percent rating, effective June 7, 2004.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the effective date assigned to his award of service connection; he perfected an appeal for this issue in October 2009. The Veteran subsequently passed away in July 2010, prior to the Board making a decision on the merits of his claim.  In October 2010, the Board dismissed the Veteran's appeal, noting that such dismissal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. 

In December 2010, the appellant filed a motion to substitute as claimant due to the death of the Veteran.  Thereafter, in May 2012, the RO notified the appellant that he was found not eligible for substitution with respect to the issue of entitlement to an effective date earlier than June 7, 2004 for the grant of service connection for paranoid schizophrenia.  The appellant filed an NOD as to this determination; a statement of the case (SOC) was sent to him in September 2012, and a substantive appeal was received the next month.

In January 2013, the Board remanded the issue of entitlement to accrued benefits and denied the appellant's motion for substitution.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In August 2014, the Court issued a Memorandum Decision which set aside the January 2013 Board decision, and remanded the matter for further adjudication consistent with the Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has determined that the appellant's motion for substitution is inextricably intertwined with the claim of entitlement to accrued benefits that was remanded by the Board in January 2013.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.  

In the January 2013 remand, the Board directed that the appellant be furnished a statement of the case concerning his accrued benefits claim.  Review of the paper and electronic claims files indicates such has not yet been accomplished.  Thus, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the appellant perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board further notes that the Court consolidated this appeal with the appeal  from appellant G.C.S., and that because payment of accrued benefits to one of the appellants in this case could impact the amount of any accrued benefits paid to the other appellants, such matters reflect a contested claim.  See 38 C.F.R. § 20.3(p) (2014) (The term "[s]imultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.")  Accordingly, as the appeals for G.C.S. and S.L.D. must be remanded for further adjudicative action, this appeal must also be remanded as an intertwined contested claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC on the issue of entitlement to accrued benefits, so that the appellant may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board   if a timely substantive appeal is submitted.

2.  Following action on the intertwined appeals of G.C.S. and S.L.D. concerning entitlement to accrued benefits as directed in the Board's January 2013 remand, the AOJ should readjudicate the appellant's accrued benefits claim and motion for substitution.  If the claims on appeal remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant an opportunity to respond.  The case should  then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




